DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 13, the recites “the distance between the mounts are adjustable”, this limitation is not consistent with the specification or disclosure; as the mounts are slots along the wall.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Regarding Claims 1-5 and 14 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub No.: 20110279001 (“ Peters et al.”).

Regarding Claims 1 and 14, Peter’s et al. discloses CLAIM 1- a system for a cabinet, said system comprising:  at least two mounts (162, best seen in Fig.4); 
at least two covers (110, 112);  wherein said at least two covers ( 110, 112) are releasably coupled with said mounts; CLAIM 2- wherein said mounts (162) comprise slots (along 162, see Fig. 6) and wherein said covers (110, 112) comprise tabs; CLAIM 3-wherein said at least two covers (110, 112) are coupled to said mounts without any tools or screws; Claim 4-wherein there is an opening formed between adjacent covers (110, 112); Claim 5- a first item (PPE) which is retrievable through said opening; Claim 14- wherein said cabinet  (30, 32)comprises a door attached via a hinge (64, 66).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7 and 11-13 are rejected under 35 U.S.C 103(a) as being unpatentable over Peter et al., as  applied to claim 1 above, in view of  US 20150320238  (“DeGraaf”).
	Regarding Claims 6 and 11,  Peter et al. discloses each mount (162) have horizontal slots, best seen in (Fig.6); but Peter et al. does not disclose a shelf adjustable along a  plurity of vertically spaced horizontal slots.
Regarding Claims 6 and 11 , De Graaf discloses a similar PPE dispensing cabinet (300) having  shelves (308) adjustable along  a plurality of vertically spaced vertical slots (410).
It would have been obvious to one having skill in the art before the effective filing date of the invention that  PPE organizer taught by Peter et al could be adapted with a shelf adjustable along a plurality of vertically spaced horizontal slots; and  the mount having slots both providing adjustment means so that the cover shelf are adjustable along their respective slots, as is known to one of ordinary skill in the art.
	Regarding Claim 7, the combination discloses (DeGraaf) wherein said shelf (308) is approximately perpendicular to said at least two covers. 
Regarding Claim 12, the combination discloses (Peter et al.) said vertically spaced horizontal slots can receive a shelf (as demonstrated by DeGraaf) and wherein said vertically spaced vertical slots (along 162) can receive a tab (at the end of 160) located on a mount.
Regarding Claim 13, as best understood, the combination discloses (Peter et al.) said wherein the distance between adjacent mounts can be adjusted to account for larger or smaller items (distance between the adjacent covers is adjustable).

Claims 8 is rejected under 35 U.S.C 103(a) as being unpatentable over  Peter et al. as applied above.
	Regarding claim 8, Peter et al. teaches a double cabinet of supporting four mounts and two column of covers, along each side. It would have been obvious to one having skill in the art before the effective filing date of the invention that the mounts and covers could be duplicated on each side to provide four mounts and two columns of covers, to provide additional storage for PPE supplies.

Claims 9-10 are rejected under 35 U.S.C 103(a) as being unpatentable over  being unpatentable over Peter et al. as applied to claim 1 above, in view of Publication GB 2510428 (Stollery et al.)
	
	Regarding Claims 9-10, Peter et al. discloses the claimed invention but does not demonstrate the mounts having anchor and a back support slot with a biasing member.
  	Stollery et al. discloses a similar dispenser with  a back support (40), secured to the dispenser, having an anchor( 12, see Fig. 2) having a back support slot (28) and a biasing member (10). It would have been obvious to one having skill in the art before the effective filing date of the invention the mounts could also be configured with a back support slot with a biasing member anchored to bias the contents in the PEP cabinet, as within the knowledge of one having ordinary skill in the art. As modified,  wherein on of said mounts comprises an anchor and a back support slot; a back support which couples with said back support slot, and wherein a biasing device couples to said anchor to urge the back support.

Claims 15-18 are rejected under 35 U.S.C 103(a) as being unpatentable over US Pub No.: 20110279001 (“ Peters et al.”).
 	Regarding Claim 15, Peters et al. discloses a method for installing a cabinet, wherein said cabinet comprises at least two mounts and at least two covers, wherein each of said mounts comprise a plurality of slots, and wherein each cover comprises at least one tab on each end, wherein said method comprises:
a system for a cabinet, said system comprising:  at least two mounts (162, best seen in Fig.4);  at least two covers (110, 112);  wherein said at least two covers (110, 112) are releasably coupled with said mounts.
	Peters et al. discloses the claimed invention but does not expressly disclose the method steps as set forth above. It would have been obvious to one having skill in the art before the effective filing date of the invention that of the invention to use the cabinet according to the method steps set forth above, since Peters et al. discloses the invention of claim 15 such method steps would occur during the ordinary course using the rack, see MPEP 2112.02 
Regarding Claim 16, Peters et al. discloses c) decoupling said second cover (110, 112) from said mounts (162), d) increasing the distance between said first cover and second cover (110, 112), and, e) coupling said second cover to two mounts (162).
Regarding Claim 17, Peters et al. discloses placing an item behind said first and second cover (110, 112); the cabinet could be adapted to support additional supplies behind the first and second cover, as it well known in the art. 
Regarding Claim 18, Peters et al. comprising retrieving an item (via opening) from between said first and second cover (110, 112).
 
Claims 19 is rejected under 35 U.S.C 103(a) as being unpatentable over Peter et al., as  applied to claim 15 above, in view of  US 20150320238  (“DeGraaf”).
	Regarding Claim 19, Peter et al. does not disclose a shelf.
Regarding Claim  19, DeGraaf discloses a similar PPE dispensing cabinet (300) having  shelves (308) adjustable along  a plurality of vertically spaced vertical slots (410).
It would have been obvious to one having skill in the art before the effective filing date of the invention that  PPE organizer taught by Peter et al could be adapted with a shelf adjustable along a plurality of vertically spaced horizontal slots. As modified, a shelf upon which an item can be placed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 12:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637